DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-7, 14 & 16-17 are allowed.
Regarding Claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggests – 
A wind turbine system configured to supply real and reactive power to a grid, comprising: 
a tower; 
a generator within a nacelle configured atop the tower, the generator connected to a rotor, the rotor connected to a hub comprising a plurality of turbine blades mounted thereon; 
a power converter configured at a location within the tower;  
a reactive power compensation device dedicated to the wind turbine system and configured at the location within the tower, the reactive power compensation device operably configured with the power converter so as to provide additional reactive power from the wind turbine system in combination with reactive power generated by the power converter; and 
wherein the power converter and the reactive power compensation device are configured at a common side of a main breaker that connects the generator to the grid.
Claims 2-4 & 14 are allowable based on their dependency on claim 1.
Regarding Claim 5, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A wind turbine system configured to supply real and reactive power to a grid, comprising: 
a tower; 
a generator within a nacelle configured atop the tower, the generator connected to a rotor, the rotor connected to a hub comprising a plurality of turbine blades mounted thereon; 
a power converter configured at a location within the tower; 

wherein the generator comprises a doubly fed induction generator (DFIG), the power converter comprising a line side converter (LSC) and a rotor side converter (RSC), wherein the DFIG generates a generator stator-side reactive power (Qs) and the LSC generates a generator line-side reactive power (Ql), wherein the reactive power compensation device generates reactive power (Qmvb) that combines with (Ql) such that a total reactive power generated by the wind turbine system (Qwtg) is a total of (Qs), (Ql), and (Qmvb).
Claims 6-7 are allowable based on their dependency on claim 6.
Regarding Claim 16, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A wind turbine system configured to supply real and reactive power to a grid, comprising: 
a tower; 
a generator within a nacelle configured atop the tower, the generator connected to a rotor, the rotor connected to a hub comprising a plurality of turbine blades mounted thereon; 
a power converter configured at a location within the tower; 
the generator comprising a doubly fed induction generator (DFIG), the power converter comprising a line side converter (LSC) and a rotor side converter (RSC); 
a reactive power compensation device dedicated to the wind turbine system and configured at the location within the tower, the reactive power compensation device operably configured with the power converter so as to provide additional reactive power from the wind turbine system in combination with reactive power generated by the power converter; 
the power converter and the reactive power compensation device configured at a common side of a main breaker that connects the generator to the grid; 
a controller, the controller common to the power converter and the reactive power compensation device; and 

Regarding Claim 17, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A wind turbine system configured to supply real and reactive power to a grid, comprising: 
a tower; 
a generator within a nacelle configured atop the tower, the generator connected to a rotor, the rotor connected to a hub comprising a plurality of turbine blades mounted thereon; 
a power converter configured at a location within the tower; 
the generator comprising a doubly fed induction generator (DFIG), the power converter comprising a line side converter (LSC) and a rotor side converter (RSC); 
a reactive power compensation device dedicated to the wind turbine system and configured at the location within the tower, the reactive power compensation device operably configured with the power converter so as to provide additional reactive power from the wind turbine system in combination with reactive power generated by the power converter; 
4 of 7a controller, the controller common to the power converter and the reactive power compensation device; 
a cooling system, the cooling system common to the power converter and the reactive power compensation device; and 
wherein the reactive power compensation device is connected with the LSC at a connection point on a rotor-side bus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O./Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832